Name: 81/426/EEC: Commission Decision of 15 April 1981 authorizing Ireland not to apply Community treatment to woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments originating in South Korea (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-06-23

 Avis juridique important|31981D042681/426/EEC: Commission Decision of 15 April 1981 authorizing Ireland not to apply Community treatment to woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments originating in South Korea (Only the English text is authentic) Official Journal L 165 , 23/06/1981 P. 0020****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 15 APRIL 1981 AUTHORIZING IRELAND NOT TO APPLY COMMUNITY TREATMENT TO WOVEN BATH ROBES , DRESSING GOWNS , SMOKING JACKETS AND SIMILAR INDOOR WEAR AND OTHER OUTER GARMENTS ORIGINATING IN SOUTH KOREA ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/426/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 30 MARCH 1981 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE IRISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO WOVEN BATH ROBES , DRESSING GOWNS , SMOKING JACKETS AND SIMILAR INDOOR WEAR AND OTHER OUTER GARMENTS FALLING WITHIN HEADING NO EX 61.01 OF THE COMMON CUSTOMS TARIFF , CATEGORY 78 , ORIGINATING IN SOUTH KOREA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS , UNDER THAT AGREEMENT , SOUTH KOREA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY WITHIN CERTAIN CEILINGS ; WHEREAS IN ORDER TO IMPLEMENT THAT AGREEMENT AND TAKE ACCOUNT OF ITS CHARACTERISTICS , THE COMMISSION HAS ADOPTED SPECIFIC COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ; WHEREAS THE DIFFERENCES IN MARKET CONDITIONS WITHIN THE COMMUNITY AND THE PARTICULAR SENSITIVITY OF THIS BRANCH OF COMMUNITY INDUSTRY HAVE BEEN TAKEN INTO ACCOUNT IN ALLOCATING THE ABOVEMENTIONED COMMUNITY CEILING BETWEEN THE MEMBER STATES ; WHEREAS , FOR THIS REASON , DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 IRELAND HAS ADMITTED THE PRODUCTS IN QUESTION IN FREE CIRCULATION , OF WHICH 3.588 TONNES ORIGINATED IN THE SAID THIRD COUNTRY AMOUNTING TO APPROXIMATELY 120 % OF THE DIRECT IMPORT POSSIBILITIES FROM THIS THIRD COUNTRY ; WHEREAS TWO APPLICATIONS FOR IMPORT LICENCES FOR 2.494 TONNES ARE PENDING WITH THE IRISH AUTHORITIES ; WHEREAS TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 11 TONNES IN 1978 TO 113 TONNES IN 1979 AND AMOUNTED TO 84 TONNES IN 1980 ; WHEREAS OUTPUT OF LIKE PRODUCTS IN IRELAND HAS INCREASED FROM 50 TONNES IN 1978 TO 52 TONNES IN 1979 ; WHEREAS THE DOMESTIC INDUSTRY ' S SHARE OF THE HOME MARKET HAS FALLEN FROM 39 % IN 1978 TO 13 % IN 1979 ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN SOUTH KOREA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF ADOPTION OF THIS DECISION : // // CCT HEADING NO // DESCRIPTION // // 61.01 A II , B III , EX B V ( NIMEXE CODES 61.01-09 , 24 , 25 , 26 , 92 , 94 , 96 ) ( CATEGORY 78 ) // MEN ' S AND BOYS ' WOVEN BATH ROBES , DRESSING GOWNS , SMOKING JACKETS AND SIMILAR INDOOR WEAR AND OTHER OUTER GARMENTS EXCEPT GARMENTS OF CATEGORIES 6 , 14 A , 14 B , 16 , 17 , 21 , 76 AND 79 OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 31 OCTOBER 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 15 APRIL 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT